In re Stewart, Shirley; applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. 84-KA-1070; Parish of East Baton Rouge, 19th Judicial District Court, Div. “A”, No. 1-82-781.
Prior report: La.App., 470 So.2d 578.
Writ granted with respect to assignment of error No. 1; otherwise denied. In relator’s assignment of error No. 1 he complains of the two year sentence imposed by the trial judge under La.Rev.Stat.Ann. 14:95.2. The assignment is meritorious. Neither that statute nor any allegation of firearm use appears in the bill of information. Relator may thus not be convicted or sentenced under R.S. 14:95.2. See State v. Jackson, 480 So.2d 263 (La.1985), No. 84-*737K-1716. The conviction for violating § 14:95.2 and the corresponding imposition of the two year sentence is therefore reversed and set aside.